Citation Nr: 0810959	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating greater than 
10 percent for hypertension. 

2.  Entitlement to an increased initial rating greater than 
10 percent for left elbow epicondylitis. 

3.  Entitlement to an initial compensable rating for 
diverticulosis. 

4.  Entitlement to an initial compensable rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981 and from May 1983 to May 2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and noncompensable ratings for 
hypertension, left elbow epicondylitis, diverticulosis, and 
hemorrhoids. 

In January 2006, the RO granted 10 percent ratings for 
hypertension and left elbow epicondylitis.  


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by diastolic 
blood pressure predominantly less than 110 mm Hg and systolic 
blood pressure predominantly less than 200 mm Hg.  The 
veteran's blood pressure is controlled with medication.   

2.  The veteran's left elbow tendinitis with olecranon spurs 
is manifested by 135 degrees flexion (110 degrees against 
resistance) with pain at the limit of motion and zero degrees 
extension without pain.  There is no limitation of motion or 
pain in pronation or supination.  Pain flare-ups occur every 
three to four months lasting up to four hours and interfere 
with gripping and pulling aircraft fueling hoses on the job.  
There is no locking, giving way, fatigability, or use of 
support devices.  

3.  In service, the veteran was diagnosed with sparsely 
scattered diverticular outpouchings in the left descending 
colon but with no evidence of ulceration, polyp, or tumor 
mass.  The veteran uses a stool softener to aid bowel 
function.  His symptoms are not moderate.  

4.  The veteran has external hemorrhoids and experiences 
occasional soreness and intermittent bleeding.  The 
hemorrhoids are not large or thrombotic, irreducible, or with 
excessive redundant tissue or evidencing frequent 
recurrences.  There are no residuals of an anal fissure or 
impairment of sphincter control or leakage. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for hypertension have not been met. 38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2007).

2.  The criteria for an initial rating greater than 10 
percent for left elbow epicondylitis have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5015, 
5024, 5206, 5207, 5208 (2007).

3.  The criteria for an initial compensable rating for 
diverticulosis have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 
7301, 7319, 7323, 7327 (2007). 

4.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  The RO 
provided notice in November 2002 that did not address the 
assignment of ratings and effective dates.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  
Furthermore, additional notice was provided in March 2006 
that addressed the assignment of a rating and effective date 
with an opportunity to respond.  No additional evidence was 
received.  The Board notes that in his March 2004 notice of 
disagreement and in his August 2004 and October 2004 
substantive appeals, the veteran described his then-current 
symptoms and their effects on his employment.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in armored units in the U.S. Army, 
retiring at the rank of Sergeant First Class.  He contends 
that the disabilities on appeal are more severe than are 
contemplated by the initial ratings.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

Since the veteran timely appealed the rating initially 
assigned for the disabilities, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disabilities may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Hypertension

The veteran filed a claim for service connection for 
hypertension in November 2002.   Regulations pertaining to 
the ratings for hypertension were changed during the pendency 
of the appeal. See 71 Fed. Reg. 52,457-60 (Sept. 6, 2006).  
Effective October 6, 2006, a note was added after the rating 
criteria of Diagnostic Code 7101 concerning separate 
evaluations of hypertension and other heart diseases.  
However, the basic criteria for rating hypertension have not 
changed during the entire period of the veteran's appeal.  
Because the appellant had not been diagnosed or petitioned 
for service connection any other cardiovascular disease, this 
change to the regulation is inapplicable to this appeal.
 
Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated based on blood pressure 
measurements expressed in millimeters of mercury (mm Hg).  A 
10 percent rating is warranted when diastolic pressure 
predominantly is 100 or more, or; systolic pressure 
predominantly 160 or more, or; a minimum evaluation for a 
history of diastolic blood pressure of predominantly 100 or 
more with continuous medication for control.  A 20 percent 
rating is warranted for diastolic pressure of predominantly 
110 or more; or systolic pressure predominantly 200 or more.  
Higher ratings are provided for higher predominant blood 
pressure measurements.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007).

Service medical records showed that the veteran's blood 
pressure was noted on physical examinations in January 1988 
and November 1988 as 138/100 and 130/102 respectively.  
However, measurements taken several times per day for five 
days in November 1988 were all less than 100 diastolic or 160 
systolic.  In a July 1992 follow-up examination, the 
veteran's blood pressure was 138/94.  He was diagnosed with 
borderline hypertension and prescribed medication.  
Measurements taken several times per day for five days in 
August 1995 were all less than 100 diastolic or 160 systolic.  
The diagnosis of hypertension and control with medication 
were noted on physical examinations in November 1998 and 
November 1999, on an incomplete examination in November 2002, 
and on a pre-discharge VA examination in January 2003.  
However, the measurements were all less than 100 diastolic or 
160 systolic.  

In a March 2004 notice of disagreement, the veteran stated 
that he took prescribed medication to regulate blood pressure 
and that he had not been hired for some jobs because he would 
not be covered by health insurance as a result of the 
disorder.  

In June 2005, a VA examiner did not review the claims file 
but noted the veteran's history of hypertension and continued 
regular use of medication that is consistent with the record.  
The veteran did not report nor is there evidence of medical 
follow-up examination or treatment other than the continued 
use of medication since discharge in 2003.  The veteran did 
not report any observable symptoms that he attributed to high 
blood pressure.  The examiner obtained three blood pressure 
measurements, all less than 100 diastolic or 160 systolic.  

The Board concludes that an initial rating greater than 10 
percent for hypertension is not warranted at any time covered 
by this appeal.  The Board notes that confirmation of a 
diagnosis of hypertension requires at lease two measurements 
taken over at least three days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  However, here the veteran has 
been diagnosed with hypertension and uses medication 
regularly to control the disorder.  Service medical records 
and post-service examinations contain many blood pressure 
measurements on different days that show the veteran's blood 
pressure has never been 110 diastolic or more or 200 systolic 
or more on any occasion.  

Further, the Board notes that there is also no indication 
that the disorder necessitated frequent periods of 
hospitalization or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



Left Elbow Epicondylitis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Ratings for disability of the elbow are, in part, dependent 
on a determination of the veteran's dominant hand.  Only one 
hand is considered dominant which will be determined by the 
evidence of record or by VA testing.  38 C.F.R. § 4.69.  The 
veteran indicated that his right hand is dominant on several 
service medical record history questionnaires.  Right hand 
dominance was also observed by a VA examiner in June 2005.  
Therefore, rating criteria for a non-dominant left elbow is 
for application in this case.  

Epicondylitis is inflammation of tissues adjoining an 
eminence of the bone.  Dorland's Illustrated Medical 
Dictionary, 564, 28th Ed.(1994).  There is no specific rating 
provided for epicondylitis.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 CFR § 4.20.  The veteran's 
epicondylitis of the left elbow is currently rated as 10 
percent disabling under the diagnostic code for 
tenosynovitis, an inflammation of the tendon sheath.  
Dorland's at 1668.  As there is X-ray evidence of olecranon 
spurs, the diagnostic code 5015 for benign new growths of 
bone is also appropriate.  Both diagnostic codes provide for 
rating for limitation of motion of the affected part, as for 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5015, 5024.   
The Board concurs that rating under these identical analogous 
diagnostic codes is appropriate because the criteria 
addresses closely related anatomical localization and 
symptomatology of pain and limitation of motion of the elbow 
and because the most recent medical examiner diagnosed 
tendonitis and olecranon spurs.  

Limitation of flexion of the non-dominant forearm warrants a 
10 percent rating if flexion is limited to 100 degrees, a 20 
percent rating limited to 90 degrees, a 30 percent rating if 
flexion is limited to 55 degrees, and a 40 percent rating if 
limited to 45 degrees.  There is no higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  Limitation of extension of 
the non-dominant forearm warrants a 10 percent rating if 
extension is limited to 45 degrees, a 20 percent rating if 
limited to 75 degrees, a 30 percent rating if limited to 100 
degrees, and a 40 percent rating if limited to 110 degrees.  
There is no higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5207.  A 20 percent rating is warranted if flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  As there 
is no medical evidence of ankylosis, fracture, impairment of 
the major bone structure, or limitation of pronation or 
supination, these criteria do not apply.  38 C.F.R. § 4.71a. 
Diagnostic Codes 5205, 5209-5213.  

The normal range of motion for the elbow is from full 
extension at zero degrees to 145 degrees flexion.  38 C.F.R. 
§ 4.71, Plate I.  

Service medical records contain a partial, unsigned military 
discharge physical examination with some information dated in 
November 2002.  In the attached medical history 
questionnaire, the veteran reported pain in his left and 
right wrist but no symptoms related to the left elbow.  
Military outpatient records showed that the veteran was 
treated for recurrent right wrist pain in September and 
October 1997 and for injuries to his left hand after a fall 
in March 2000.  There is no record of any symptoms or 
treatment of the left or right elbows.   

In January 2003, prior to retirement, the veteran underwent a 
VA examination.  The examiner noted that the veteran provided 
his service medical records for review and noted his reports 
of a fall and injury to his left elbow in service in 2000.  
The veteran reported that he currently experienced flare-up 
elbow pain three to four times per year.  A pain episode 
lasted for a week and included a reduction of grip strength.  
The examiner noted no tenderness on palpation over the 
olecrandon or epicondyle with no fatigue, swelling, laxity, 
effusion, or muscle atrophy.  There was full range of motion 
without pain and a normal grip.  The examiner noted only a 
history of episodic left elbow epicondylitis.

In November 2002, the RO received the veteran's claim for 
service connection for epicondylitis of the "LT" elbow.  
The RO granted service connection and a noncompensable rating 
for epicondylitis of the left elbow in April 2003.  In a 
March 2004 notice of disagreement, the veteran stated that 
the rating decision was in error and that his claim was for 
service connection for his right elbow.  However, he also 
expressed disagreement with the assigned rating (presumably 
for the left elbow) because he experienced stiffness and 
soreness that interfered with his work and required the use 
of over-the-counter pain medication.  In an August 2004 
substantive appeal, the veteran indicated a desire to appeal 
the rating assigned for the left elbow disability but again 
stated that his right elbow was the location of the 
discomfort and functional limitation.  The Board notes that a 
claim for service connection for the right elbow has been 
adjudicated separately and is not before the Board on appeal.

In July 2005, a VA examiner noted that the claims file was 
not available for review but noted the veteran's reports of 
repeated bumping of his elbows while performing his duties as 
a tank crewmember throughout the 1990s.  The veteran stated 
that he did not seek treatment at any time in service.  
However, the veteran reported episodes of flare-up pain every 
three to four months lasting up to four hours that interfered 
with gripping and pulling aircraft fueling hoses in his 
workplace.  He obtained relief with rest, topical cream, and 
over-the-counter medication.  He did not use support devices 
and denied any locking, giving way, or fatigability.  On 
examination, the examiner noted some tenderness in the 
olecranon area and minor loss of strength but no heat, 
redness, or swelling.  Strength was 4/5.  Flexion was 135 
degrees (110 degrees against resistance) with pain at the 
limit of motion.  Extension was to zero degrees without pain, 
and there was no limitation of motion or pain in pronation or 
supination.  X-rays showed the presence of olecranon spurs.  
The examiner diagnosed tendinitis of left elbow.   In January 
2006, the RO granted an initial rating of 10 percent, 
effective the day following discharge from service.  

The Board concludes that an initial rating greater than 10 
percent for tendinitis and olecranon spurs of the left elbow 
is not warranted at any time during the period covered by 
this appeal.  Examiners prior to retirement noted no 
limitation or pain on motion.  On the most recent 
examination, flexion of the left elbow was slightly greater 
than the 100 degree criteria for a 10 percent rating, and 
there was no limitation in extension, pronation, or 
supination.  However, the veteran reported some episodic 
discomfort and reduction in strength in the performance of 
his work, and X-rays showed the presence of bone spurs.  A 
higher rating is not warranted because flexion is not limited 
to less than 90 degrees and limitation of extension is not 
shown.  The veteran's episodes occur only three to four times 
per year, and he obtains prompt relief with over-the-counter 
products.  Although he experiences some loss of strength 
during an episode, he did not report an inability to perform 
his employment duties or any lost time from work.  

In July 2007, the veteran's representative contended that the 
July 2005 VA examination was inadequate because the claims 
file was not available for review and therefore the 
disability was not evaluated in relation to its history.  The 
Board concludes that the examination was adequate because the 
medical history available in the claims file contained no 
evidence of any previous symptoms, injury, or disorder of the 
left elbow.  Service records were silent for any left elbow 
injury and the veteran contended on two occasions that 
examination and adjudication of a left elbow disorder was in 
error.  The VA examiner in January 2003 noted no current 
disability and only a history of epicondylitis which was not 
confirmed in the service records.  The veteran provided a 
description of the circumstances of elbow injuries in service 
for the first time to the examiner in July 2005.  As the file 
contained no supportive clinical evidence, the veteran was 
not prejudiced by the examiner's lack of review.  In fact, 
the examiner relied on a symptomatic history provided by the 
veteran.  In addition, the examiner conducted a thorough 
physical examination which provided the information necessary 
to assess the severity of the condition.  

Further, the Board notes that there is also no indication 
that the disorder has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Diverticulosis and Hemorrhoids

Diverticulitis is rated as for irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis depending on the 
predominant disability picture.  38 C.F.R.
§ 4.114, Diagnostic Code 7327 (2007).  

Adhesions of the peritoneum warrant a noncompensable rating 
for mild disability.  A 10 percent evaluation is warranted 
for moderate disability manifested by pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
38 C.F.R. § 4.114, Diagnostic Code 7301 (2007).  Higher 
evaluations of 30 percent and 50 percent are provided for 
moderately severe and severe disability, respectively. 

A 10 percent evaluation is warranted for moderate ulcerative 
colitis with infrequent exacerbations.  A 30 percent 
evaluation is warranted for moderately severe disability with 
frequent exacerbations.  Evaluations of 60 percent and 100 
percent are provided for severe and pronounced disability, 
respectively.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301.

Irritable colon syndrome warrants a noncompensable rating if 
symptoms are mild with disturbances of bowel function and 
with occasional episodes of abdominal distress.  A 10 percent 
rating is warranted if symptoms are moderate with frequent 
episodes of bowel disturbance with abdominal distress. A 30 
percent rating, the highest available, is warranted if 
symptoms are severe with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress. 
38 C.F.R. 
§ 4.114, Diagnostic Code 7319.

Internal or external hemorrhoids warrant a noncompensable 
rating if the symptoms are mild or moderate.  A 10 percent 
rating is warranted if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue and 
evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Anal fistulas are rated as for 
impairment of sphincter control.  A noncompensable rating is 
warranted if the fissure is healed or slight without leakage.  
A ten percent rating is warranted if the fissure is constant, 
slight, or with occasional moderate leakage.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7332, 7335. 

Service medical records showed that the veteran sought 
treatment in February 1998 for bleeding on bowel movements.  
The veteran was prescribed topical medications.  The symptoms 
persisted and in April 1998, an examiner noted a positive 
blood in stool test, diagnosed an anal fissure, and 
prescribed antibiotic medication.  A consulting surgeon 
prescribed a stool softener and deferred any surgical 
procedure pending additional observation.  A barium enema 
study was performed in December 1998 to investigate colonic 
pathology.  The radiologist noted a few sparsely scattered 
diverticular outpouchings in the left descending colon but no 
evidence of ulceration, polyp, or tumor mass.  The 
radiologist also made conditional comments regarding possible 
bone density on the fifth sacral segment of the spine.  He 
recommended a check for point tenderness but also stated that 
the veteran's reports of rectal pain could be related to the 
prostate.  The service medical records contain only a 
partial, unsigned military discharge physical examination.  
In the attached medical history questionnaire, the veteran 
did not report any history of abdominal distress or rectal 
disease.  There is no record of any surgical procedures. 

In January 2003, prior to retirement, the veteran underwent a 
VA examination.  The examiner noted that the veteran provided 
his service medical records for review and summarized the 
treatment noted above.  The examiner noted the veteran's 
reports of mild rectal pain two or three times per year 
especially after sitting on hard surfaces, but he denied 
bleeding and did not report abdominal distress.  The examiner 
noted that diverticulosis was an incidental finding of the 
barium study and was normal for the veteran's age.  The 
examiner also noted that the veteran continued to have 
external hemorrhoids and that the anal fissure resolved 
without residuals.  

In March 2004 notice of disagreement and in an August 2004 
substantive appeal, the veteran stated that he continued to 
use a stool softener and experienced rectal soreness and 
episodic rectal bleeding.  

In July 2005, a VA examiner noted the veteran's reports of 
tailbone soreness and constipation for which he regularly 
used a stool softener.  He denied any rectal bleeding or 
abdominal pain.  The examiner noted good sphincter control 
with no leakage.  The rectal area was normal with no fissures 
and no signs of anemia.  The examiner noted the presence of 
external hemorrhoids but no thrombosis or bleeding.  The 
veteran declined to undergo another barium study.  

The Board concludes that compensable ratings for 
diverticulosis, residuals of an anal fissure, and hemorrhoids 
are not warranted for any time covered by this appeal.  
Although a barium study in service identified diverticula in 
the left descending colon, there was no diagnosis of 
inflammation, infection, or other colonic disease during 
service or at any time after service.  Although the veteran 
does continue to use a stool softener to aid bowel function, 
a compensable rating is not warranted because he has not 
experienced moderate symptoms with episodes of frequent bowel 
disturbance with abdominal distress or moderate symptoms 
similar to ulcerative colitis with infrequent exacerbations.  
Ulcerative colitis is defined as chronic, recurrent 
ulceration in the colon, chiefly of the mucosa and submucosa, 
of unknown cause; it is manifested clinically by cramping and 
abdominal pain, rectal bleeding, and loose discharges of 
blood, pus, and mucus with scanty fecal particles.  
Complications include hemorrhoids, abscesses, fistulas, 
perforation of the colon, pseudopolyps, and carcinoma.  
Dorland's Illustrated Medical Dictionary 357 (27th ed. 1988).  
Such symptoms to a moderate degree have not been demonstrated 
by the evidence of record.  Nor have moderate symptoms under 
Diagnostic Code 7301, such as pulling pain, colic pain, 
nausea, abdominal distension or constipation, been 
demonstrated.  The veteran has reported constipation for 
which he takes stool softeners, however, this symptom alone 
does not result in a disability that is more than mild in 
degree.  Symptoms of tailbone pain were noted in service to 
be possibly related to the prostate, and the Board notes that 
the veteran has service connection and a rating for 
degenerative disease of the lower spine.  Moreover, rectal 
discomfort and occasional bleeding were attributed to 
hemorrhoids. 

Concerning the compensable rating for hemorrhoids and 
residuals of an anal fissure, there is no record of a 
continuity of symptoms in service after 1998, and the veteran 
reported no rectal disease on his retirement physical 
examination history.  No examiner after service noted any 
residuals of the anal fissure.  There is no evidence of 
impairment of sphincter control or leakage.  The veteran 
continues to have external hemorrhoids and experiences 
soreness and intermittent bleeding.  However, a compensable 
rating is not warranted because the hemorrhoids are not large 
or thrombotic, irreducible, with excessive redundant tissue 
and evidencing frequent recurrences.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

	(CONTINUED ON NEXT PAGE)





ORDER

An increased initial rating greater than 10 percent for 
hypertension is denied. 

An increased initial rating greater than 10 percent for left 
elbow epicondylitis is denied. 

An initial compensable rating for diverticulosis is denied. 

An initial compensable rating for hemorrhoids is denied. 


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


